Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-19-00578-CR

                                    Juan ESCALANTE-AVALOS,
                                             Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 17-01-00005-CRK
                            Honorable Russell Wilson, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 3, 2021

AFFIRMED

           Appellant, Juan Escalante-Avalos, pled nolo contendere to aggravated sexual assault of a

child and was sentenced to twelve years’ confinement.

           The court-appointed appellate attorney for Escalante-Avalos filed a motion to withdraw

and a brief in which he concludes this appeal is frivolous and without merit. The brief demonstrates

a professional and thorough evaluation of the record and meets the requirements of Anders v.

California, 87 S. Ct. 1396 (1967) and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel sent copies of the brief and motion to withdraw to Escalante-Avalos, informed him of his
                                                                                       04-19-00578-CR


rights in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.

2014), and provided a copy of the appellate record. See also Nichols v. State, 954 S.W.2d 83, 85-

86 (Tex. App.—San Antonio 1997, no pet.) (per curiam); Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). This court notified Escalante-Avalos of the deadline to

file a pro se brief. Escalante-Avalos did not file a pro se brief.

        We have thoroughly reviewed the record and counsel’s brief. We find no arguable grounds

for appeal exist and have decided the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d

824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by appointed

counsel and affirm the trial court’s judgment. See id.; Nichols, 954 S.W.2d at 86; Bruns, 924

S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Escalante-Avalos wish to seek further

review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney to

file a petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this opinion

or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R.

APP. P. 68.3. Any petition for discretionary review must comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                    Lori I. Valenzuela, Justice

Do not publish




                                                  -2-